             Case 3:18-cr-30039-MGM Document 25 Filed 12/11/18 Page 1 of 3


                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )       Criminal No. 18-CR-30039-MGM
                                                )
EDWARD V. LABOURSOLIERE,                        )
          Defendant.                            )

                 JOINT INTERIM STATUS CONFERENCE MEMORANDUM

        The United States of America, by Andrew E. Lelling, United States Attorney for the

District of Massachusetts and the defendant, Edward V. Laboursoliere, by and through his

attorney, A.J. O’Donald, Esq., submit this memorandum to address the issues delineated in Local

116.5(b)(1)-(10).

              1. The government has made its automatic disclosures and the defense is reviewing

the discovery materials.

              2. The government will provide discovery in response to any future request according

to the Local Rules and pursuant to the Federal Rules of Criminal Procedure, including any

supplemental discovery if any additional materials are obtained.

              3. The defendant does not anticipate making any discovery requests at this time.

              4. There is no protective order in this case.

              5. The defendant has not yet determined whether he will be filing any motions under

Fed. R. Crim. P. 12(b).

              6. The parties have not yet determined whether they will be calling expert witnesses

at trial at this time.

              7. The defendant requests an additional 30 days to determine whether he will pursue

a defense of insanity, public authority, or alibi.
          Case 3:18-cr-30039-MGM Document 25 Filed 12/11/18 Page 2 of 3


            8. The parties agree that the ends of justice are served by granting a continuance until

the date of the next status conference, and excluding this time from the calculation of the time

within which the trial must begin outweighs the best interests of the public and the defendant in a

speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A) and Local Rule 112.2. This exclusion will

serve the ends of justice because it will permit time for the defendant to consult with his attorney

and decide how he wishes to proceed. A proposed order of excludable delay is attached to this

status report.

            9. The parties have not yet begun to discuss a potential plea. The parties anticipate

that a trial in this matter would last about three days.

            10. The parties request that a final status conference or an initial pre-trial status

conference be scheduled in mid to late February.

                                               Respectfully submitted,
                                               ANDREW E. LELLING
                                               UNITED STATES ATTORNEY

                                       By:     /s/ Deepika Bains Shukla
                                               DEEPIKA BAINS SHUKLA
                                               (NY4584009, CT434931)
                                               Assistant United States Attorney
                                               300 State Street, Suite 230
                                               Springfield, MA 01105
                                               413-785-0237
                                               deepika.shukla@usdoj.gov

                                       By:     /s/ A.J. O’Donald
                                               A.J. O’DONALD
                                               Counsel for Edward V. Laboursoliere




                                                   2
         Case 3:18-cr-30039-MGM Document 25 Filed 12/11/18 Page 3 of 3


                                       Certificate of Service

December 11, 2018

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Deepika Bains Shukla
                                              Deepika Bains Shukla
                                              Assistant United States Attorney




                                                 3
